Exhibit 10.21

SETTLEMENT, WAIVER AND RELEASE AGREEMENT

AGREEMENT (the or this “Agreement”) by and between Joy Global Inc. (the
“Company”) and Eric A. Nielsen (the “Employee”).

WHEREAS, the Employee has been employed by the Company as Executive Vice
President Corporate Development; and

WHEREAS, the Employee’s employment ceases effective 12/14/2012 (the “Termination
Date”) as a result of a Permanent Reduction in Force.

NOW, THEREFORE, the Company and the Employee, in consideration of the promises
set forth below, agree as follows:

1. Termination of Employment

As of the Termination Date, the Employee is released from his position as
Executive Vice President Corporate Development and from all other positions the
Employee may currently hold with any of the Company’s subsidiaries or Affiliates
(For purposes of this Agreement, “Affiliate” will mean a corporation or other
entity controlled by, controlling or under common control with the Company).

2. Payments, Reimbursements Through Termination Date

Regardless of whether the Employee signs this Agreement:

(a) Company will pay to the employee 8 weeks of current base salary in lieu of
notice through the Termination Date. After 10/22/12, employee will no longer be
required to report to work according to his regular work schedule. Instead, for
the period running from 10/22/12 to 12/14/12 Employee’s manager may request
Employee continue to work during this time period in order to effectuate the
smooth transition of the Employee’s responsibilities.

(b) The Employee will be paid for earned unused vacation days as of the
Termination Date, subject to required tax and other statutory withholding, which
will be paid at the time payroll checks are issued for the period ended
12/14/12.

(c) The Company will reimburse the Employee for any unreimbursed reasonable
business expenses incurred by the Employee prior to the last day worked,
pursuant to the Company’s reimbursement policies, following the Employee’s
presentation of an expense report to the Company.

(d) The Company will continue to maintain current group medical benefit coverage
(medical and life insurance, except for salary continuation and long-term
disability coverage which will terminate as of 10/22/12) for Employee and
dependents currently enrolled in such group medical benefits, if applicable,
until 12/31/12 or until eligible for other coverage (whichever first occurs)



--------------------------------------------------------------------------------

provided that the Employee continues to make all required employee
contributions. Effective 1/1/13 the Employee will have the option to continue
medical/dental/vision coverage in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

(e) The Employee is eligible for a bonus award from the Company’s Annual Bonus
Program for fiscal year 2012, if payable.

(f) The Company will not dispute the award of unemployment compensation benefits
and will not appear at any hearing that might be scheduled in that regard should
Employee remain unemployed. The Employee understands that the eligibility for
unemployment benefits is determined by state law and cannot be guaranteed by the
Company.

(g) If Employee has received benefits paid through the Company’s Educational
Assistance and/or Relocation programs, he will not be required to re-pay such
amounts that have been previously reimbursed by the Company.

(h) Employee will return all Company property including, but not limited to, the
computer and all telecommunication devices to Dennis Winkleman no later than
December 14, 2012. Employee will return the company car by 12/14/12 and all
insurance and maintenance will terminate on that date.

3. Payments, Benefits and Obligations If Agreement is Signed

In exchange for signing this Agreement, if the revocation period described in
Section 8(b) has expired with no revocation occurring, and provided that
Employee has not voluntarily terminated his employment prior to the Termination
Date, the Parties agree to the following consideration and payments:

(a) For the period immediately following the Termination Date and until
12/13/13, the Company will pay the Employee his bi-weekly base salary in effect
on the Termination Date ($17,884.62 bi-weekly) in equal bi-weekly installments,
subject to required tax and other statutory withholding (“Severance Pay”).

(b) Effective 1/1/13 Employee will have the option to continue
medical/dental/vision coverage in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Commencing on
that date, and continuing for six months thereafter, the Employee will be
entitled to receive medical/dental/vision coverage through COBRA at a cost equal
to the active employee rate, provided the Employee completes the COBRA
enrollment documents timely and properly, continues to make the required
contributions for the balance of the cost of the elected benefits and the
Employee is not eligible for other coverage(s). Thereafter, the Employee can
elect to continue COBRA coverage at a cost to the Employee that is equal to the
Company’s full COBRA cost, including administration

 

2



--------------------------------------------------------------------------------

fees. If coverage is elected, Employee will be billed monthly for such
coverage(s). The Joy Global COBRA administrator, CONEXIS, will mail the COBRA
paperwork to the Employee. Please contact the Joy Global Benefits Department at
1-800-797-6645 if you have any questions.

(c) The Company will pay a lump sum of $10,000, less applicable withholding, as
soon as practical following the termination date, in lieu of providing an
Executive level outplacement package.

(d) Employee will return the company car by 06/14/13 and Company provided car
insurance and maintenance will terminate on 06/14/13.

(e) Employee acknowledges that the payments and benefits provided under
paragraphs 3 (a) (b) and (c) are payments and benefits to which Employee would
not otherwise be entitled and that the payments and benefits constitute
sufficient, adequate consideration for the release and waiver provided by the
Employee pursuant to this Agreement.

4. Long-Term Incentive Equity Agreement(s)

The Parties’ existing long-term incentive equity agreement(s) will govern the
terms and conditions of continuing obligations contained in those agreement(s)
and this Agreement does not alter or affect those conditions, nor does it alter
the terms and conditions of each of the respective Joy Global Inc. Stock
Incentive Plans which have been filed with the Securities and Exchange
Commission.

5. Disparaging Comments

The Employee will refrain from taking actions or making statements, written or
oral, which denigrate, disparage or defame the goodwill or reputation of the
Company, and any of its subsidiaries and Affiliates (the “Company Entities”) and
their trustees, officers, security holders, partners, agents and former and
current employees and directors or which are intended to, or may be reasonably
expected to, adversely affect the morale of the employees of any of the Company
Entities. The Employee further agrees not to make any negative statements to
third parties relating to his employment or any aspect of the business of the
Company Entities and not to make any negative or adverse statements to third
parties about the circumstances of the termination of his employment, except as
may be required or permitted by a court or governmental body.

6. Waiver of Other Payments and Benefits

Employee agrees that there are no monies, benefits, or other form of
remuneration whatsoever due or owing to him, including any wages under the Fair
Labor Standards Act, except as set forth in this Agreement, or additional
benefits to be accrued after Termination Date under any employee pension benefit
plan subject to the Employee Retirement Income Security Act of 1974, as amended
except as provided for within the plan. Employee also agrees

 

3



--------------------------------------------------------------------------------

that he shall not demand, seek, or accept any monetary remedy or any share of
any settlement proceeds or any judgment from or against the Company or any of
the Releases as defined in Paragraph 8(a) below arising out of or related to any
claim, cause of action, or complaint of any sort brought by or involving a third
party including, but not limited to, any type of government body.

7. No Admission of Wrongdoing

Nothing contained in this Agreement will be construed in any way as an admission
by any of the Parties of any act, practice or policy of discrimination or breach
of contract either in violation of applicable law or otherwise.

8. Waiver and Release

(a) In consideration of the payments and benefits set forth in Sections 3(a) –
(c), of this Agreement, the Employee, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company Entities and their trustees, officers, security holders,
partners, agents, former and current employees, officers, and directors,
employee benefit plans, plan administrators, plan sponsors, and plan
fiduciaries, including without limitation all persons acting by, through, under
or in concert with any of them and any insurers of any of these (collectively,
“Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal (including
bankruptcy), state or local law and in particular including any claim for
discrimination based upon race, color, ethnicity, sex, age (including the Age
Discrimination in Employment Act of 1967 as amended by the Older Worker Benefit
Protection Act (the “ADEA Release”)), national origin, religion, disability,
sexual preference, or any other unlawful criterion or circumstance, or other
federal, state, or local law which regulates any aspect of the employment
relationship, which the Releasors had, now have, or may have in the future,
against each or any of the Releasees from the beginning of the world until the
date of the signing of this Agreement as set forth on the final page of this
Agreement. The Employee acknowledges and agrees that if he or any other
Releasors should hereafter make any claim or demand or commence or threaten to
commence any action or claim against the Releasees with respect to any cause,
matter or thing which is the subject of this Section 8(a), this Agreement may be
raised as a complete bar to any such action or claim. It is the intention of the
Parties that this waiver and release be as broad as the law permits. This
Section 8(a) does not apply to any benefits payable to Employee under any
employee benefit plan subject to ERISA (including the Company’s 401(k) plan and
tax-qualified pension plan) nor claims or rights that may arise after the date
this Agreement is signed by Employee. Further, this Section 8(a) does not apply
to preclude Employee from seeking or obtaining a judicial determination of the
validity of the waiver set forth in this Agreement of the Employee’s rights
under the ADEA as amended by the Older Worker Benefit Protection Act nor does
this Section 8(a) prevent the Employee from filing a Charge of Discrimination
with the EEOC or any state or

 

4



--------------------------------------------------------------------------------

local administrative agency having jurisdiction over employment discrimination
claims. Employee acknowledges, however, that the execution of this Agreement and
acceptance of the consideration provided in Section 3 operates as a waiver of
Employee’s right to monetary or other recovery should any federal, state, or
local administrative agency pursue any claims on Employee’s behalf arising out
of or relating to Employee’s employment with or separation from Employee’s
employment with the Company.

(b) The Employee affirms that prior to the signing of this Agreement and the
waiver and release in Section 8(a), the Employee was advised by the Company, in
writing by this Section, to consult with an attorney of the Employee’s choice
concerning the terms and conditions of this Agreement, and that the Employee was
given at least twenty-one (21) days to consider signing this Agreement,
including the ADEA Release in Section 8(a) and Exhibit A. The Parties agree that
any agreed-upon changes to Company’s initial offer do not restart the twenty-one
(21) day consideration period. The Employee has seven (7) days following his
signing of this Agreement to revoke this Agreement, by giving notice of
Employee’s revocation to Dennis Winkleman by 3:00 p.m. on the eighth day
following his signing of this Agreement.

9. Confidentiality

Employee agrees to keep the terms and content of this Agreement confidential
except to the extent required or permitted by law and may disclose its terms and
content to his attorney, tax advisor, or spouse provided they agree to keep the
terms and content of this Agreement confidential.

10. No Reliance and Adequate Consideration

The Employee represents and acknowledges that, in signing this Agreement, he has
not relied upon any representation or statement made by the Company or the
Releasees not set forth in this Agreement and/or Exhibit A. Employee agrees that
the consideration set forth in paragraph 3 above is adequate consideration that
he is not already entitled to receive for the promises he makes in this
Agreement.

11. Governing Law

This Agreement will be governed by and construed in accordance with the domestic
laws of the State of Wisconsin, without regard to the principles of conflicts of
law, to the extent not superseded by applicable federal law.

12. Warranty

The Parties represent and warrant that there exists no impediment or restraint,
contractual or otherwise on their power, right or ability to enter into this
Agreement and to perform their duties and obligations hereunder or as
contemplated hereby.

 

5



--------------------------------------------------------------------------------

13. Taxes

All payments and distributions made to the Employee under this Agreement will be
reduced by, or the Employee will otherwise pay, all income, employment and
Medicare taxes required to be withheld on such payments, or any other deductions
required by law.

14. No Coercion

If this Agreement is executed prior to the expiration of, or at the conclusion
of, the twenty-one (21) day consideration period set forth in Section 8(b),
Employee acknowledges and agrees that Employee has done so knowingly and
voluntarily, without undue influence, duress, coercion, or any type of pressure
by Company. Employee represents and acknowledges that he has read this Agreement
and understands its contents.

15. Enforceability/Severability

The invalidity or unenforceability of any provision or portion of this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement. In the event that any provision or portion of this Agreement will be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement will be unaffected and will remain in
full force and effect to the fullest extent permitted by law.

16. Entire Agreement

This Agreement and Exhibit A contains the entire agreement between the Parties
concerning the subject matters covered by it and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect to those subject matters,
except as set forth above and in the Company’s Worldwide Business Conduct
Policy, Employee Property Rights and Confidentiality Agreement, and Long-Term
Incentive Equity Agreement(s) which remain in full force and effect.

 

6



--------------------------------------------------------------------------------

17. Effective Date

This Agreement will be effective upon signing by the Parties, provided that the
Termination Date will not be affected by the date of signing.

I HAVE READ AND UNDERSTAND THE ABOVE AND VOLUNTARILY ENTER INTO THIS SETTLEMENT,
WAIVER AND RELEASE AGREEMENT.

 

/s/ Eric A. Nielsen

   

December 3, 2012

Eric A. Nielsen     Date

Joy Global Inc.

 

By:  

/s/ Dennis R. Winkleman

   

December 10, 2012

  Dennis R. Winkleman     Date

 

7